Citation Nr: 1704050	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  07-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case has an extensive procedural history.  Following September 2009 and September 2010 Board remands for further development, the Board denied the claim in February 2012.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), which vacated the February 2012 decision and remanded the matter back to the Board.

The Board again remanded the case for further development in May 2014 and October 2014.  It was most recently before the Board in June 2015, when the Board again denied service connection for a psychiatric disorder.

The Veteran appealed the Board's June 2015 decision to the Court.  Pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's denial of the claim and remanded it back to the Board for additional consideration consistent with the terms of the JMR.

In August 2009, during the pendency of the appeal, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The August 2016 JMR endorsed by the Court noted the Board erred in failing to secure the Veteran's Social Security Administration (SSA) records.  Attempts should be made to obtain these records on remand.  Further, as discussed in the JMR, a new medical opinion should be obtained discussing the Veteran's reports of racism during service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record  all records from the Social Security Administration (SSA), to include any claims for disability benefits for the psychiatric disorder on appeal, and treatment records or evaluations upon which SSA based its decision.

2. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the psychiatric disorder on appeal.

3. After completing directives (1) and (2), the AOJ should return the claims file to the January 2015 VA examiner for an addendum opinion regarding the nature and likely etiology of the Veteran's claimed psychiatric disorder.  If the examiner is not available, a different examiner may render the requested opinion.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current psychiatric disorder is related to service?  It is requested that the rationale for this opinion include some discussion regarding whether the Veteran's complaints of exposure to racism in service were signs of in-service delusional disorder or prodromal manifestations of a delusional disorder or other psychiatric disorder.

Detailed rationale for the opinion should be provided.

4. The AOJ should then review the obtained VA examination report to ensure that the opinion contained therein is responsive to the question posed.

5. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




